Exhibit D
       Case 3:18-cv-05982-WHA Document 87 Filed 03/07/19 Page 1 of 2



 1    John A. Yanchunis (Pro Hac Vice)      Andrew N. Friedman (Pro Hac Vice)
      JYanchunis@ForThePeople.com           AFriedman@CohenMilstein.com
 2    MORGAN & MORGAN                       COHEN MILSTEIN SELLERS & TOLL,
 3    COMPLEX LITIGATION GROUP              PLLC
      201 N. Franklin Street, 7th Floor     1100 New York Ave, 5th Floor
 4    Tampa, Florida 33602                  Washington, DC 20005
      T: 813-223-5505                       T: 202-408-4600
 5    F: 813-223-5402 (fax)                 F: 202-408-4699
 6 Ariana J. Tadler (Pro Hac Vice)

 7 ATadler@Milberg.com
   MILBERG TADLER PHILLIPS
 8 GROSSMAN LLP
   One Penn Plaza
 9 New York, New York
   T: 212-594-5300
10 F: 212-868-1229

11                        IN THE UNITED STATES DISTRICT COURT
12                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
13

14

15    CARLA ECHAVARRIA, an individual and   No. C 18-cv-06263 WHA
      California resident, and DERRICK              Consolidated with:
16    WALKER, an individual and Virginia    No. C 18-cv-05982 WHA
      resident,
17
                      Plaintiffs,
18
                vs.
19                                          NOTICE OF VOLUNTARY DISMISSAL
20
      FACEBOOK, INC.,
21
                      Defendant.
22

23

24

25

26
27

28


     536288.1
       Case 3:18-cv-05982-WHA Document 87 Filed 03/07/19 Page 2 of 2



 1 PLEASE TAKE NOTICE that Plaintiff Caryn Bendetowies files this Notice of Voluntary

 2 Dismissal of her claims against Defendant, without prejudice, pursuant to Rule 41(a)(1)(A)(i) of

 3 the Federal Rules of Civil Procedure. Plaintiff’s dismissal is without prejudice to participate
   and/or recover as a class member in this action. This Notice of Voluntary Dismissal is being
 4
   filed with the Court before service by Defendant of either an answer or a motion for summary
 5
   judgment.
 6

 7
     DATE: March 7, 2019
 8
                                                Respectfully submitted,
 9
                                                s/ John A. Yanchunis
10                                              John A. Yanchunis (Pro Hac Vice)
                                                JYanchunis@ForThePeople.com
11                                              MORGAN & MORGAN
                                                COMPLEX LITIGATION GROUP
12
                                                201 N. Franklin Street, 7th Floor
13                                              Tampa, Florida 33602
                                                T: 813-223-5505
14                                              F: 813-223-5402 (fax)
15                                              Andrew N. Friedman (Pro Hac Vice)
                                                AFriedman@cohenmilstein.com
16
                                                COHEN MILSTEIN SELLERS & TOLL PLLC
17                                              1100 New York Ave. NW
                                                East Tower, 5th Floor
18                                              Washington, DC 20005
                                                Telephone: (202) 408-4600
19                                              Facsimile: (202) 408-4699
20
                                                Ariana J. Tadler (Pro Hac Vice)
21                                              ATadler@Milberg.com
                                                MILBERG TADLER PHILLIPS GROSSMAN
22                                              LLP
                                                One Penn Plaza
23                                              New York, New York
24                                              T: 212-594-5300
                                                F: 212-868-1229
25
                                                Co-Lead Counsel for Plaintiffs
26
27

28                                                 2

     536288.1                   NOTICE OF VOLUNTARY DISMISSAL
                                       No. 18-05982 WHA
